


EXHIBIT 10.1
















SECURITIES PURCHASE AGREEMENT
by and among
Afinsa Bienes Tangibles, S.A. En Liquidación,
Auctentia, S.L.,
and
Spectrum Group International, Inc.


Dated as of March 5, 2012
 




--------------------------------------------------------------------------------






SECURITIES PURCHASE AGREEMENT
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of March 5, 2012, by and among Afinsa Bienes Tangibles, S.A. En Liquidación,
a Spanish corporation (“Afinsa”), Auctentia, S.L., a Spanish corporation
(“Auctentia” and together with Afinsa, the “Selling Stockholders”), and Spectrum
Group International, Inc., a Delaware corporation (“Purchaser”).
R E C I T A L S
WHEREAS, on July 14, 2006, Afinsa was placed into bankruptcy proceedings under
the laws of Spain, and on May 5, 2011, the Commercial Court No. 6 (Bankruptcy
Court) in Madrid, Spain (the “Bankruptcy Court”) entered an order, attached
hereto as Exhibit A (the “Approval Order”), approving the liquidation of the
assets owned by Afinsa, pursuant to which the trustees of Afinsa were directed
to sell the shares of common stock, par value $0.01, of Purchaser (“Common
Stock”) held by Afinsa and Auctentia and the shares held by Auctentia of
Spectrum PMI, Inc., a Delaware corporation (“Spectrum PMI”) that owns all of the
outstanding equity of A-Mark Precious Metals, Inc.; and
WHEREAS, Afinsa proposes to sell 271,514 shares of Common Stock (the “Afinsa
Securities”) and Auctentia proposes to sell (a) 18,370,553 shares of Common
Stock (the “Auctentia Securities”) and (b) all of the common stock, par value
$0.01, of Spectrum PMI held by Auctentia (the “Spectrum PMI Securities”, and
together with the Afinsa Securities and Auctentia Securities, collectively the
“Securities”), to Purchaser, and Purchaser desires to purchase the Securities
from the Selling Stockholders, subject to the terms and conditions contained
herein; and
WHEREAS, Purchaser intends to finance a portion of the purchase price for the
Securities through a rights offering, and Purchaser and the Selling Stockholders
desire to provide for the rights offering and allow sufficient time to complete
the rights offering.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements herein contained, the parties hereto agree as follows:
ARTICLE I


DEFINITIONS; Construction


1.1 Definitions. Unless the context otherwise requires or as otherwise defined
herein, capitalized terms used in this Agreement shall have the following
meanings:


“Afinsa” is defined in the Preamble.
“Afinsa Securities” is defined in the recitals.
“Agreement” is defined in the Preamble.
“Approval Order” is defined in the recitals.
“Auctentia” is defined in the Preamble.
“Auctentia Securities” is defined in the recitals.




--------------------------------------------------------------------------------




“Bankruptcy Court” is defined the recitals.
“Business Day” means a day other than (a) a Saturday or Sunday or (b) any other
day on which banks in the City and State of New York or the City of Madrid,
Spain are permitted or required by applicable Law to be closed.
“Closing” is defined in Section 2.3.
“Closing Date” is defined in Section 2.3.
“Common Stock” is defined in the recitals.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction, including the Bankruptcy Court.
“Law” means any multinational, national, state, provincial or local law,
statute, ordinance, regulation, rule, code or other requirement or rule of law
or stock exchange rule, and any judgment, order, directive, injunction, writ,
decree or award of any Governmental Authority.
“Lien” means any mortgage, charge, equitable interest, security interest,
option, warrant, right to acquire, pledge, hypothecation, right of first offer
or refusal, claim, lien, proxy, restriction on use, transferability, voting or
transfer, or any other lien or encumbrance of any kind or nature whatsoever.
“Non-Breaching Party” is defined in Section 7.10.
“Outside Date” is defined in Section 6.1(b)(i).
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.


“Purchase Price” is defined in Section 2.2.
“Purchaser” is defined in the Preamble.
“Registration Statement” is defined in Section 5.2(a).
“Representatives” means such Person's affiliates, and its and their respective
directors, officers, trustees, employees, partners, members, agents and
consultants (including attorneys, financial advisors and accountants).
“Rights Offering” means the proposed rights offering by Purchaser, pursuant to
which Purchaser will seek to raise capital that will be used to fund a portion
of Purchaser's payment obligations hereunder by distributing to the holders of
its Common Stock (other than the Selling Stockholders) subscription rights to
purchase up to 18,642,067 shares of Common Stock. The Rights Offering will not
include any obligation on the part of Purchaser to consider, enter into or
consummate any backstop, standby purchase or similar type of agreement.




--------------------------------------------------------------------------------




“Rights Offering Documents” means the Registration Statement, prospectus and any
other documents, together with any amendments and supplements thereto required
under applicable Laws to be filed with the SEC or delivered to any Person in
connection with the Rights Offering.
“SEC” is defined in Section 5.2(a).
“Securities” is defined in the recitals.
“Securities Act” means the Securities Act of 1933, as amended.
“Selling Stockholders” is defined in the Preamble.
“Special Committee” means the special committee of the board of directors of
Purchaser as duly appointed on July 11, 2011.
“Spectrum PMI” is defined in the recitals.
“Spectrum PMI Securities” is defined in the recitals.
“Termination Fee” means $2,912,500.00 (constituting 5% of the Purchase Price).
“UCC” means the Uniform Commercial Code of the State of Delaware.
“Willful Termination Fee” means $3,500,000.00.
1.2 Construction. Unless the context of this Agreement otherwise requires, (a)
words of any gender are deemed to include the other gender; (b) words using the
singular or plural number also include the plural or singular number,
respectively; (c) the terms “hereof,” “herein,” “hereby,” “hereto” and
derivative or similar words refer to this Agreement as a whole and not to any
particular provision; (d) the terms “Article,” “Section,” and “Exhibit” refer to
the specified Article or Section of or Exhibit to this Agreement; (e) the term
“including” and other forms of such term, with respect to any matter or thing,
mean “including but not limited to” such matter or thing; (f) all references to
“dollars” or “$” refer to currency of the United States of America; and (g) when
calculating the period of time within or following which any act is to be done,
any notice is to be given or any other action is to be taken, the date which is
the reference date in such period shall be excluded and if the last day of such
period is not a Business Day, then such period shall end on the next succeeding
day that is a Business Day. The exhibits attached to this Agreement constitute a
part of this Agreement and are incorporated herein for all purposes. Titles and
headings to sections herein are inserted for convenience of reference only, and
are not intended to be a part of or to affect the meaning or interpretation of
this Agreement. The parties hereto acknowledge that each party hereto and its
attorney has reviewed this Agreement and that any rule of construction to the
effect that any ambiguities are to be resolved against the drafting party, or
any similar rule operating against the drafter of an agreement, shall not be
applicable to the construction or interpretation of this Agreement.
ARTICLE II


PURCHASE AND SALE; PURCHASE PRICE ; CLOSING


2.1     Purchase and Sale. Subject to the terms and conditions, and in reliance
upon the representations and warranties of the other party (or parties), set
forth in this Agreement, at the Closing, the Selling Stockholders shall sell,
convey, transfer, assign and deliver good and valid title to the Securities to
Purchaser, and Purchaser shall purchase the Securities from the Selling
Stockholders for the




--------------------------------------------------------------------------------




Purchase Price, free and clear of any and all Liens.


2.2     Purchase Price. The aggregate purchase price for all of the Securities
shall be $58,250,000.00 (the “Purchase Price”) payable at the Closing as
follows: Purchaser shall (i) pay to Afinsa $678,785.00 in cash by wire transfer
of immediately available funds and (ii) pay to Auctentia $57,571,215.00 in cash
by wire transfer of immediately available funds, in each case, to an account or
accounts in Spain specified by the Selling Stockholders at least 2 Business Days
prior to the Closing Date.


2.3     Closing.


(a)The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at 9:00 a.m. Eastern time within 4 Business Days
after the satisfaction of the conditions to Closing set forth in Article IV
hereof (except those which by their nature can only be satisfied at Closing), at
the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas,
New York, New York, or at such other time and date as Purchaser and the Selling
Stockholders determine (the date on which the Closing occurs, the “Closing
Date”).


(b)At the Closing:


(i)Auctentia shall deliver, or cause to be delivered, to Purchaser all
certificates for, and evidence of ownership of, the Spectrum PMI Securities,
duly endorsed for transfer or accompanied by a duly executed stock power;


(ii)Auctentia shall deliver, or cause to be delivered, to Purchaser (1) all
certificates for, and evidence of ownership of, the Auctentia Securities held in
certificate form, duly endorsed for transfer or accompanied by a duly executed
stock power, and (2) all Auctentia Securities not held in certificate form by
credit to the accounts at The Depository Trust Company designated by Purchaser;
(iii)Afinsa shall deliver, or cause to be delivered, to Purchaser (1) all
certificates for, and evidence of ownership of, the Afinsa Securities held in
certificate form, duly endorsed for transfer or accompanied by a duly executed
stock power, and (2) all Afinsa Securities not held in certificate form by
credit to the accounts at The Depository Trust Company designated by Purchaser;


(iv)the Selling Stockholders shall deliver to Purchaser such other documents and
instruments required to be delivered by the Selling Stockholders under the terms
of this Agreement, duly executed by the Selling Stockholders; and


(v)Purchaser shall pay the Purchase Price to the Selling Stockholders in
accordance with Section 2.2 and deliver to the Selling Stockholders such other
documents and instruments required to be delivered by Purchaser under the terms
of this Agreement, duly executed by Purchaser.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


3.1    Representations and Warranties of the Selling Stockholders. The Selling
Stockholders,




--------------------------------------------------------------------------------




jointly and severally, hereby represent and warrant to Purchaser as follows:


(a)Each Selling Stockholder is duly organized, validly existing and in good
standing under the Laws of Spain and has all requisite corporate power and
authority to enter into this Agreement and to sell, transfer and deliver the
Securities to be sold by such Selling Stockholder.


(b)This Agreement has been duly authorized, executed and delivered by each
Selling Stockholder and constitutes a valid and binding agreement of such
Selling Stockholder, enforceable in accordance with its terms, including under
the Approval Order which constitutes the Bankruptcy Court approval of the entry
by the Selling Stockholders into an agreement of the type of this Agreement and
the consummation of the transactions contemplated hereby.


(c)As of the date hereof: (i) the Approval Order has been validly issued and
remains in full force and effect; (ii) no actions or steps have been taken by
the Selling Stockholders or by any third party that may affect the validity and
enforceability of the Approval Order or of this Agreement and the transactions
contemplated herein; and (iii) the execution and delivery of this Agreement by
the Selling Stockholders and the consummation of the transactions herein
contemplated in the terms and conditions provided for herein is duly authorized
pursuant to the Approval Order. The performance of this Agreement and the
consummation of the transactions contemplated herein will not be adversely
affected by any appeal of the Approval Order.


(d)The execution and delivery of this Agreement by each Selling Stockholder and
the performance by it of the terms hereof and the consummation of the
transactions herein contemplated do not and will not result in a breach or
violation of any of the terms and provisions of, or constitute a default (or
event that with the giving or notice or lapse of time would become a breach or
default) under, (i) any of the organizational documents of such Selling
Stockholder, (ii) any material agreement or instrument to which such Selling
Stockholder is a party or by which such Selling Stockholder is bound, or (iii)
any Law applicable to such Selling Stockholder, except, in the case of the
foregoing clauses (ii) and (iii), where any such breach or violation would not,
individually or in the aggregate, prevent or materially delay such Selling
Stockholder's ability to meet or perform its obligations under this Agreement.
No consent, approval, authorization or order of, or notice to or filing with,
any court or Governmental Authority or any other Person, is required for the
execution, delivery and performance of this Agreement or for the consummation of
the transactions contemplated hereby, including the sale of the Securities being
sold by each Selling Stockholder, except such as may be required under the
Securities Act, state securities Laws, blue sky Laws or in connection with the
Rights Offering.


(e)Afinsa is the sole record and beneficial owner of the Afinsa Securities to be
sold hereunder, free and clear of all Liens. Auctentia is the sole record and
beneficial owner of the Auctentia Securities and the Spectrum PMI Securities to
be sold hereunder, free and clear of all Liens. Upon delivery of the Purchase
Price as herein provided, at the Closing, Purchaser will acquire good and valid
title to all of the Securities, free and clear of any Lien (other than Liens
created by Purchaser). The Securities to be sold by such Selling Stockholder
represent all shares of Common Stock or Spectrum PMI Securities, as the case may
be, owned by such Selling Stockholder.


(f)Upon Purchaser's acquiring possession of the Securities to be sold by such
Selling Stockholder and payment of the Purchase Price, Purchaser (assuming
Purchaser does not have notice of any “adverse claim” within the meaning of
Section 8-105 of the UCC, to such Securities) will acquire all of such Selling
Stockholder's rights and interest in such Securities free of any adverse claim
(within the meaning of Section 8-102(a)(1) of the UCC). Such Selling Stockholder
is selling the Securities to be




--------------------------------------------------------------------------------




sold by such Selling Stockholder for such Selling Stockholder's own account and
is not selling such Securities, directly or indirectly, for the benefit of any
other Person. Other than this Agreement, no Selling Stockholder (nor any of its
affiliates) is party to or bound by any contracts, agreements, understandings or
arrangements with any Person (including, any stockholder or voting agreements)
relating to any of the Securities and there are no agreements, rights or other
facts or circumstances relating to the Securities that may give rise to any
“adverse claim” within the meaning of Section 8-105 of the UCC with respect to
any of the Securities.


(g)No broker, finder, investment banker or any other intermediary is entitled to
receive from such Selling Stockholder any brokerage or finder's fee or any other
fee or commission in connection with the transactions contemplated by this
Agreement based upon agreements or arrangements made by or on behalf of such
Selling Stockholder.


(h)The trustees of Afinsa have disclosed to current senior management of
Purchaser all material information known to them regarding the tax and criminal
proceedings in Spain involving Afinsa, CDC and the former officers and directors
of Purchaser that could reasonably be expected to adversely affect Purchaser's
business, results of operations, financial condition or price of its Common
Stock.


(i)Such Selling Stockholder has knowledge of the business and affairs of
Purchaser, including by reason their representation on the board of directors of
Purchaser, and is sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments and shares representing an
investment decision like that involved herein, and has had the opportunity to
request, receive, review and consider all information it deems relevant in
making an informed decision to sell the Securities.


(j)Except for the representations and warranties contained in this Agreement and
the certificate delivered pursuant to Section 4.2, neither Selling Stockholder
nor any other Person on behalf of such Selling Stockholder makes nor has made
any other representation or warranty, express or implied, at law or in equity,
in respect of the Securities, the financial condition of Purchaser or any
information provided to Purchaser with respect to the Securities, and any such
representation or warranty is hereby expressly disclaimed.




3.2    Representations and Warranties of Purchaser.


(a)Purchaser is duly organized, validly existing and in good standing under the
Laws of the State of Delaware and has all requisite corporate power and
authority to enter into this Agreement and to purchase the Securities.


(b)This Agreement has been duly authorized, executed and delivered by Purchaser
and constitutes a valid and binding agreement of Purchaser, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting the
rights of creditors generally and subject to general principles of equity. The
execution and delivery of this Agreement and the performance of the terms hereof
and the consummation of the transactions herein contemplated do not and will not
result in a breach or violation of any of the terms and provisions of, or
constitute a default (or event that with the giving or notice or lapse of time
would become a breach or default) under, (i) the certificate of incorporation or
bylaws of Purchaser, (ii) any material agreement or instrument to which
Purchaser is a party or by which Purchaser is bound, or




--------------------------------------------------------------------------------




(iii) any Law applicable to Purchaser, except, in the case of the foregoing
clauses (ii) and (iii) where any such breach or violation would not,
individually or in the aggregate, prevent or materially delay Purchaser's
ability to meet or perform its obligations under this Agreement. No consent,
approval, authorization or order of, or notice to or filing with a Governmental
Authority or other Person is required for the execution, delivery and
performance of this Agreement by Purchaser or for the consummation by it of the
transactions contemplated hereby, including the purchase of the Securities,
except such as may be required under the Securities Act, state securities Laws,
blue sky Laws or in connection with the Rights Offering.


(c)The current senior management of Purchaser has disclosed to the trustees of
Afinsa all material information known to them regarding the tax and criminal
proceedings in Spain involving Afinsa, CDC and the former officers and directors
of Purchaser that could reasonably be expected to adversely affect Purchaser's
business, results of operations, financial condition or price of its Common
Stock.


(d)Except for the payment of a fee by Purchaser to the financial advisor to the
Special Committee for the delivery of a fairness opinion in connection with the
transactions contemplated by this Agreement, no broker, finder, investment
banker or intermediary is entitled to receive from Purchaser any brokerage or
finder's fee or any other fee or commission in connection with the transactions
contemplated by this Agreement based upon agreements or arrangements made by or
on behalf of Purchaser. Purchaser shall be solely responsible for the any fees
payable to the financial advisor to the Special Committee.


(e)Except for the representations and warranties contained in this Agreement and
the certificate delivered pursuant to Section 4.3, neither Purchaser nor any
other Person on behalf of Purchaser makes nor has made any other representation
or warranty, express or implied, at law or in equity, with respect to Purchaser
or any information provided to the Selling Stockholders, and any such
representation or warranty is hereby expressly disclaimed.


ARTICLE IV


CONDITIONS TO CLOSING


4.1    Conditions to the Obligations of Purchaser and Selling Stockholders. The
obligations of Purchaser and each Selling Stockholder to effect the Closing
shall be subject to the following conditions:


(a)all authorizations, consents, orders or permits of, or filings with, and the
expirations of waiting periods required from (as applicable), any Governmental
Authority shall have been filed, have occurred or been obtained and in full
force and effect, and the effectiveness of the Approval Order shall not have
been modified, reversed, vacated, stayed, restrained, or enjoined on the Closing
Date to the extent affecting the approval of the execution and performance of
this Agreement and the consummation of the transactions contemplated herein; and


(b)no provision of any applicable Law shall prohibit the consummation of any of
the transactions contemplated at the Closing.


4.2    Additional Conditions to the Obligations of Purchaser. The obligations of
Purchaser to effect the Closing shall be subject to the following additional
conditions:






--------------------------------------------------------------------------------




(a)the representations and warranties of the Selling Stockholders in this
Agreement shall be true and correct, in each case, on and as of the date hereof
and on the Closing Date as if made on and as of such date (except to the extent
that any such representation and warranty expressly speaks as of an earlier
date, in which case such representation and warranty shall be true and correct
as of such earlier date);


(b)the Selling Stockholders shall have performed or complied with in all
material respects all of their obligations hereunder required to be performed or
complied with by each Selling Stockholder at or prior to the Closing;


(c)Purchaser shall have received a certificate signed by an authorized Person of
each Selling Stockholder certifying as to the matters set forth in Sections
4.2(a) and 4.2(b);


(d)(i) all conditions to the consummation of the Rights Offering (other than any
condition of the Rights Offering relating to the consummation of the
transactions contemplated hereby) shall have been satisfied and Purchaser shall
have received at least $37,284,134.00 in aggregate net proceeds from the Rights
Offering (the “Rights Offering Proceeds”) and (ii) Purchaser shall have the
necessary funds, together with the Rights Offering Proceeds, to pay in full the
Purchase Price;


(e)Purchaser shall have received a cash dividend in the amount of $2,750,000
from Central de Compras Coleccionables, S.L. (“CDC”), a wholly owned subsidiary
of Purchaser (the “CDC Dividend”);


(f)the Selling Stockholders shall have delivered to Purchaser an opinion of
counsel to the Selling Stockholders reasonably acceptable to Purchaser covering
the opinions set forth in Exhibit B hereto;


(g)each of Antonio Arenas and George Lumby shall have tendered his resignation
as a director of Purchaser effective as of the Closing Date;


(h)each of Antonio Arenas and George Lumby shall have tendered his resignation
as a liquidator of CDC effective within 1 Business Day after the Selling
Stockholders are notified by Purchaser that the SEC has declared the
Registration Statement effective; and 


(i)Purchaser shall not have notice of an adverse claim on the Securities within
the meaning of Section 8-105 of the UCC.


4.3    Additional Conditions to the Obligations of the Selling Stockholders. The
obligations of the Selling Stockholders to effect the Closing shall be subject
to the following additional conditions:


(a)the representations and warranties of Purchaser contained in this Agreement
shall be true and correct, in each case, on and as of the date hereof and on and
as of Closing as if made on and as of such date (except to the extent that any
such representation and warranty expressly speaks as of an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date);


(b)Purchaser shall have performed or complied with in all material respects all
of its obligations hereunder required to be performed or complied with by it at
or prior to the Closing;






--------------------------------------------------------------------------------




(c)the Selling Stockholders shall have received a certificate, signed by an
officer of Purchaser, certifying as to the matters set forth in Sections 4.3(a)
and 4.3(b); and


(d)Purchaser shall have furnished the Selling Stockholders with a certified copy
of all necessary corporate action on its behalf approving its execution,
delivery and performance of this Agreement, including, without limitation, duly
authorized resolutions of the board of directors of Purchaser consenting to the
purchase of the Securities.


ARTICLE V


COVENANTS
5.1    Consents.


(a)Each party hereto shall, as promptly as possible, (i) make, or cause or be
made, all filings and submissions required under any Law applicable to such
party; (ii) use reasonable best efforts to respond to any inquiries by any
Governmental Authority, including the Bankruptcy Court, regarding matters with
respect to the transactions contemplated by this Agreement or any agreement or
document contemplated hereby; (iii) avoid the imposition of any order or the
taking of any action that would restrain, alter or enjoin the transactions
contemplated by this Agreement or any agreement or document contemplated hereby;
and (iv) use reasonable best efforts to obtain, or cause to be obtained, all
consents, authorizations, orders and approvals from all Governmental Authorities
or other Person that may be or become necessary for its execution and delivery
of this Agreement and the performance of its obligations pursuant to this
Agreement. The Selling Stockholders will use commercially reasonable efforts to
cause the Approval Order to remain in full force and effect to the extent
affecting the approval of the execution and performance of this Agreement and
the consummation of the transactions contemplated herein. Each party shall
cooperate fully with the other parties in promptly seeking to obtain all such
consents, authorizations, orders and approvals. The parties hereto shall not
willfully take any action that will have the effect of delaying, impairing or
impeding the receipt of any required consents, authorizations, orders and
approvals. Notwithstanding the foregoing, nothing contained herein shall require
Purchaser to commence, defend or participate in any litigation or other actions
or proceedings (including any derivative lawsuits or other litigation
challenging or seeking to enjoin, restrain or delay any of the transactions
contemplated by this Agreement) or to pay, commit to pay or incur any costs,
fees or expenses in connection with any such required consents or approvals
(other than amounts that, in the aggregate, are immaterial).


(b)All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of a party before
any Governmental Authority or the staff or regulators of any Governmental
Authority, in connection with the transactions contemplated hereunder (but, for
the avoidance of doubt, not including any interactions between the Selling
Stockholders or Purchaser with Governmental Authorities in the ordinary course
of business), will be disclosed to the other party hereunder in advance of any
filing, submission or attendance. The parties will consult and cooperate with
the other parties, and consider in good faith the views of each other, in
connection with any such analyses, appearances, meetings, discussions,
presentations, memoranda, briefs, filings, arguments, and proposals. Each party
shall give notice to the other parties with respect to any meeting, discussion,
appearance or contact with any Governmental Authority or the staff or regulators
of any Governmental Authority, with such notice being sufficient to provide the
other party with the opportunity to attend and participate in such meeting,
discussion, appearance or contact.


5.2     Financing.




--------------------------------------------------------------------------------






(a)In connection with the Rights Offering, Purchaser shall, as promptly as
practicable, but in any event within 15 Business Days, prepare and file with the
U.S. Securities and Exchange Commission (the “SEC”) a registration statement on
Form S-1 (the “Registration Statement”) and such other Rights Offering Documents
as shall be required by the SEC and applicable state securities agencies.
Purchaser shall, and shall use its commercially reasonable efforts to cause its
accountants and lawyers to, use their respective commercially reasonable efforts
to (i) have or cause the Registration Statement declared effective as promptly
as practicable, including, causing its accountants to deliver necessary or
required instruments such as consents and (ii) take any other action required or
necessary to be taken under federal or state securities Laws in connection with
the registration process. Purchaser shall use commercially reasonable efforts to
(A) respond to all inquiries and requests from the SEC and such other applicable
state securities agencies as soon as reasonably practicable and (B) make
amendments and supplements to the Rights Offering Documents as are necessary to
make any statement or schedule therein not incorrect or misleading.
Notwithstanding the foregoing, in no event will Purchaser be required in
connection with this Section 5.2 or any other provision herein to prepare and/or
file audited financial statements for any fiscal years other than the fiscal
years ended June 30, 2010 and 2011.


(b)The Selling Stockholders shall cooperate with Purchaser, and shall make such
filings, participate with Purchaser in such communications and take such other
action necessary or advisable to facilitate the Rights Offering.


(c)Beginning with the date that the SEC declares the Registration Statement
effective, Purchaser will use commercially reasonable efforts to effect the CDC
Dividend.


5.3    Resignations.  Afinsa shall cause each of Antonio Arenas and George
Lumby to have tendered his resignation as a director of Purchaser effective as
of the Closing Date.


5.4    Publicity. The parties agree that, except as otherwise required by
applicable Law, no public release or announcement concerning this Agreement or
the transactions contemplated herein shall be made without advance review and
approval by each party hereto, which approval shall not be unreasonably
withheld, delayed or conditioned. Notwithstanding the foregoing, the parties
agree that this Agreement and the transactions contemplated herein may be
described in and/or filed with Purchaser's and the Selling Stockholders' filings
with the SEC and the Selling Stockholders' filings with the Bankruptcy Court;
provided, however, each party will use its commercially reasonable efforts to
allow the other party reasonable time to comment on such disclosure in advance
of filing with the SEC or the Bankruptcy Court, as the case may be, and the
parties will use their commercially reasonable efforts to reach mutual agreement
as to the language of such disclosure in advance of filing, it being understood
that the final form and content of any such disclosures will be at the final
discretion of the party obligated to make such filing.


5.5     Standstill. Neither Selling Stockholder shall, nor shall either Selling
Stockholder permit any of their respective Representatives to, directly or
indirectly, purchase or sell or offer to purchase or sell any Common Stock
(including the Afinsa Securities and Auctentia Securities), any warrants or
options to acquire Common Stock, any securities convertible into or exchangeable
for Common Stock, any other right to acquire or sell Common Stock, or the
Spectrum PMI Securities; provided, however, that on or after June 1, 2012,
Selling Stockholders may engage in confidential negotiations or discussions with
a third party regarding a sale of the Securities, provided that (i) the Selling
Stockholders and such third party enter into a customary confidentiality
agreement (which confidentiality agreement shall




--------------------------------------------------------------------------------




contain a provision prohibiting public disclosure of such negotiations or
discussions or the fact that negotiations or discussions are on-going); and (ii)
the Selling Stockholders promptly advise Purchaser that they have entered into
such confidentiality agreement (it being understood that such obligation will
not require the Selling Stockholders to disclose the identity of the third party
to Purchaser or any terms being discussed with such third party).


ARTILCLE VI


TERMINATION


6.1    Termination. This Agreement may be terminated at any time prior to the
Closing:


(a)by the mutual written consent of Purchaser and the Selling Stockholders;


(b)by Purchaser by written notice to the Selling Stockholders if:


(i)there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by the Selling Stockholders
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in Section 4.1 or 4.2 and such breach, inaccuracy or
failure is incapable of being cured by July 15, 2012 (the “Outside Date”) or, if
capable of being so cured, has not been cured by the Selling Stockholders within
ten Business Days of the Selling Stockholders' receipt of written notice of such
breach, inaccuracy, or failure of Purchaser; provided, that (x) such failure
shall not be due to the failure of Purchaser to perform or comply with any of
the covenants, agreements or conditions hereof to be performed or complied with
by it prior to the Closing and (y) there is not then a breach, inaccuracy in or
failure to perform any representation, warranty, covenant or agreement made by
Purchaser pursuant this Agreement that would give rise to the failure of any of
the conditions specified in Section 4.1 or 4.3; or


(ii)any of the conditions set forth in Section 4.1 or 4.2 shall not have been,
or if it becomes apparent that any of such conditions will not be, satisfied by
the Outside Date, unless such failure shall be due to any breach, inaccuracy in
or failure to perform any representation, warranty, covenant or agreement made
by Purchaser pursuant to this Agreement;


(c)by the Selling Stockholders by written notice to Purchaser if:


(i)there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Purchaser pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in Section 4.1 or 4.3 and such breach, inaccuracy or failure is
incapable of being cured by the Outside Date or, if capable of being so cured,
has not been cured by Purchaser within ten Business Days of the Purchaser's
receipt of written notice of such breach, inaccuracy, or failure of the Selling
Stockholders; provided, that (x) such failure shall not be due to the failure of
the Selling Stockholders to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing and (y) there is not then a breach, inaccuracy in or failure to
perform any representation, warranty, covenant or agreement made by the Selling
Stockholders pursuant this Agreement that would give rise to the failure of any
of the conditions specified in Section 4.1 or 4.2; or


(ii)any of the conditions set forth in Section 4.1 or 4.3 shall not have been,
or if it becomes apparent that any of such conditions will not be, satisfied by
the Outside Date, unless such




--------------------------------------------------------------------------------




failure shall be due to any breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by the Selling Stockholders
pursuant to this Agreement;


(d)by Purchaser or the Selling Stockholders in the event that: (i) there shall
be any Law that makes consummation of the transactions contemplated by this
Agreement illegal or otherwise prohibited; (ii) any Governmental Authority shall
have issued any order, decree or injunction or taken any other action
restraining, enjoining or prohibiting any of the transactions contemplated by
this Agreement, and such order, decree, injunction or other action shall have
become final and non-appealable; (iii) the Closing shall not have occurred on or
prior to the Outside Date (provided that the right to terminate this Agreement
pursuant to this Section 6.1(d)(iii) shall not be available to any party whose
breach of any provision of this Agreement results in the failure of the Closing
to occur by such time); or (iv) the Registration Statement has not been declared
effective by June 10, 2012.


6.2    Termination Fee.


(a)Subject to Sections 6.2(b) and 6.2(c), Purchaser shall pay the Termination
Fee to Afinsa (on behalf of Afinsa and Auctentia) in cash by wire transfer of
immediately available funds, to an account or accounts in Spain specified by the
Selling Stockholders, no later than 3 Business Days after termination of this
Agreement:


(i)if all of the conditions set forth in Sections 4.1 and 4.2 (other than
Sections 4.2(d) and 4.2(e)) have been satisfied (except for those conditions
that by their terms are to be satisfied at the Closing which conditions were
capable of being satisfied had the Closing occurred on the termination date) and
Purchaser terminates this Agreement pursuant to Section 6.1(b)(ii) as a result
of the failure of the condition set forth in Section 4.2(d) to be satisfied
(provided that the failure of such condition to be satisfied shall not have
resulted in any material respect by any breach of this Agreement by the Selling
Stockholders);


(ii)the Selling Stockholders terminate this Agreement pursuant to Section
6.1(c)(i), unless such termination is based on a breach or inaccuracy of any
representation or warranty made by Purchaser in this Agreement, which breach or
inaccuracy is not material; or


(iii)any party terminates this Agreement pursuant to Section 6.1(b)(ii), (c)(ii)
or (d) and such termination, or the facts and circumstances resulting in such
termination, arise from any material breach, inaccuracy in or failure to perform
any representation, warranty, covenant or agreement made by Purchaser pursuant
to this Agreement (other than a breach of the representation set forth in
Section 3.2(b)(iii) as a result of litigation filed after the date hereof).


(b)Purchaser shall pay the Willful Termination Fee to Afinsa (on behalf of
Afinsa and Auctentia) in cash by wire transfer of immediately available funds to
an account or accounts in Spain specified by the Selling Stockholders no later
than 3 Business Days after termination of this Agreement if there has been a
willful and material breach by Purchaser of a covenant or agreement contained in
this Agreement and such breach is a basis for such termination regardless of the
section under which this Agreement was terminated (provided that the Selling
Stockholders have not willfully and materially breached this Agreement).


(c)Notwithstanding Section 6.2(a), so as long as Purchaser has complied with its
obligations under this Agreement, no Termination Fee or Willful Termination Fee
will be payable if the Registration Statement has not been declared effective by
June 10, 2012.




--------------------------------------------------------------------------------






(d)In no event shall Purchaser be required to pay the Termination Fee or Willful
Termination Fee on more than one occasion, and, for the avoidance of doubt, the
Selling Stockholders cannot receive both the Termination Fee and the Willful
Termination Fee.


(e)Notwithstanding anything to the contrary in this Agreement, the Selling
Stockholders' right to receive payment of the Termination Fee or Willful
Termination Fee when payable pursuant to this Section 6.2, as the case may be,
shall be the sole and exclusive remedy of the Selling Stockholders or any of
their respective Representatives against Purchaser or any of its Representatives
for any and all losses that may be suffered under or in connection with this
Agreement (including as a result of any and all breaches or violations of this
Agreement). Upon payment of the Termination Fee or Willful Termination Fee in
accordance with Section 6.2 (or the termination of this Agreement in
circumstances in which the Termination Fee or Willful Termination Fee, as
applicable, is not payable), neither of Purchaser nor any of its Representatives
shall have any further liability or obligation relating to or arising out of
this Agreement or the transactions contemplated by this Agreement, and the
Selling Stockholders and their respective Representatives shall have no further
remedies of any kind against Purchaser or any of its Representatives.


(f)The parties acknowledge that the agreements contained in this Section 6.2 are
an integral part of the transactions contemplated by this Agreement, and that,
without these agreements, the parties would not enter into this Agreement. Each
of the parties further acknowledge that the Termination Fee and Willful
Termination Fee, as applicable, are not a penalty, but are liquidated damages in
a reasonable amount that will compensate the Selling Stockholders in the
circumstances in which such fees are payable for the efforts and resources
expended and the opportunities foregone while negotiating this Agreement and in
reliance on this Agreement and on the expectation of the consummation of the
transactions contemplated hereby, which amount would otherwise be impossible to
calculate with precision.


6.3    Effect of Termination. In the event of termination of this Agreement in
accordance with this Article VI, this Agreement shall be of no further force or
effect; provided, however, that (i) this Article VI and Article VII will survive
the termination of this Agreement and will remain in full force and effect, and
(ii) that nothing herein shall relieve either Selling Stockholder from liability
for any willful and material breach of any provision of this Agreement occurring
prior to termination.


ARTICLE VII


MISCELLANEOUS


7.1    Expenses. Except as provided in Exhibit B, all costs and expenses
incurred in connection with this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the transactions contemplated
hereby and thereby shall be paid by the party incurring such costs and expenses,
whether or not the Closing shall have occurred.


7.2    Attorneys' Fees. In the event that any party institutes any legal suit,
action or proceeding, against the other party to enforce the covenants contained
in this Agreement (or obtain any other remedy in respect of any breach of this
Agreement), the prevailing party in the suit, action or proceeding shall be
entitled to receive in addition to all other damages to which it may be
entitled, the costs incurred by such party in conducting the suit, action or
proceeding, including reasonable attorneys' fees and expenses and court costs.




--------------------------------------------------------------------------------






7.3    Further Assurances. Each of the parties hereto shall, and shall cause
their respective affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the
transactions contemplated hereby.


7.4    Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by United Parcel Service or Federal
Express (receipt requested); or (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
7.4):


(a)If to Purchaser:
Spectrum Group International, Inc.
1063 McGaw
Irvine, CA 92614
Attn: Greg Roberts
Fax: (949) 567-1360
Email: GregR@SpectrumGI.com
- and -
The Special Committee of the Board of Directors of Spectrum Group International,
Inc.
1063 McGaw
Irvine, CA 92614
Attn: Jeffrey Benjamin
Fax: (949) 567-1360
Email: jbenjamin@cyruscapital.com
with copies (which shall not constitute notice) to:
Spectrum Group International, Inc.
1063 McGaw
Irvine, CA 92614
Attn: Carol Meltzer, Esq.
Fax: (949) 567-1360
Email: cmeltzer@spectrumgi.com
- and -
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
Attn: Bruce Mendelsohn, Esq.
Fax: (212) 871-1002
Email: bmendelsohn@akingump.com




--------------------------------------------------------------------------------




- and -
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Attn: Scott Rosenblum, Esq.
Fax: (212) 715-8000
Email: srosenblum@kramerlevin.com


(b)If to Afinsa or Auctentia:
Afinsa Bienes Tangibles, S.A.
Lagasca 88, 28001
Madrid
Spain
Attn: Administracion Concursal
Fax: (011) 34 915761105
Email: aca@afinsabt.com
with copies (which shall not constitute notice) to:
Benito Aguera Marin
Cl. Bahia de Alicante, 9-1°B
28042 Madrid
Spain
Fax: (011) (34) 917 474 519
Email: benito.aguera@audyco.com


- and -
Javier Diaz-Galvez de la Camara
DLA Piper Spain
Paseo de la Castellana, 35
28046 Madrid
Spain
Fax: (011) (34) 91 319 19 40
Email: Javier.diaz-galvez@dlapiper.com


- and -
Carmen Salvador Calvo
Tesoreria General de la Seguridad Social
Pez Volador, 2
28007 Madrid
Spain
Fax: (011) (34) 91 503 7974
Email: Carmen.salvador@seg-social.es


- and -




--------------------------------------------------------------------------------






Morrison & Foerster LLP
1290 Avenue of the Americas
New York, New York 10104
United States of America
Attn: Spencer D. Klein and Anthony Princi
Fax: (212) 468-7900
Email: sklein@mofo.com; aprinci@mofo.com
7.5     Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.


7.6    Entire Agreement. This Agreement, together with any other documents
incorporated herein by reference and all related exhibits, constitutes the sole
and entire agreement of the parties to this Agreement with respect to the
subject matter contained herein and therein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and the
related exhibits, the statements in the body of this Agreement shall control.


7.7    Amendment and Modification. This Agreement may only be amended, modified
or supplemented by an agreement in writing signed by each party hereto.


7.8    Waiver. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor, subject in all cases to
Section 6.2, shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.


7.9    Cumulative Remedies. The rights and remedies under this Agreement are
cumulative and are in addition to and not in substitution for any other rights
and remedies available at Law or in equity or otherwise, except to the extent
expressly provided in Article VI to the contrary.


7.10    Equitable Remedies. Each of the parties hereto acknowledges that a
breach or threatened breach by any party of any of their obligations under this
Agreement would give rise to irreparable harm to the other parties to this
Agreement (in each instance a, “Non-Breaching Party”) for which monetary damages
would not be an adequate remedy and hereby agrees that in the event of a breach
or a threatened breach by a party of any such obligations, any Non-Breaching
Party shall, in addition to any and all other rights and remedies that may be
available to it in respect of such breach, be entitled to equitable relief,
including a temporary restraining order, an injunction, specific performance and
any other relief that may be available from a court of competent jurisdiction
(without any requirement to post bond). For the avoidance of doubt, the Selling
Stockholders shall not have the right under this Section 7.10 to obtain
equitable relief, an injunction, specific performance or any other relief that
may be available from a court of competent jurisdiction to cause the
consummation of the Closing if the conditions set forth in Sections




--------------------------------------------------------------------------------




4.2(d) and (e) have not been satisfied.


7.11    Assignment. Neither party may assign any of its rights hereunder without
the prior written consent of the other parties, which consent shall not be
unreasonably withheld or delayed. Any purported assignment in violation of this
Section 7.11 shall be null and void. Without limiting the foregoing, no
assignment shall relieve the assigning party of any of its obligations
hereunder.


7.12    Successors and Assigns. Without limiting Section 7.11, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective permitted successors and permitted assigns.


7.13    No Third-party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.


7.14    Governing Law. All matters arising out of or relating to this Agreement
shall be governed by and construed in accordance with the internal Laws of the
State of New York without giving effect to any choice or conflict of Law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of Laws of any jurisdiction other than those of
the State of New York.


7.15    Submission to Jurisdiction. Any legal suit, action or proceeding arising
out of, based upon or relating to this Agreement or the transactions
contemplated hereby shall be instituted in the federal courts of the United
States of America or the courts of the State of New York in each case located in
the City of New York and County of New York, and each party irrevocably submits
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document in accordance
with Section 7.4 shall be effective service of process for any suit, action or
other proceeding brought in any such court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or proceeding in such courts and irrevocably waive and agree not to plead or
claim in any such court that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.


7.16    Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.


7.17    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.


[Remainder of page intentionally left blank;
signatures on next succeeding page.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Securities
Purchase Agreement on the date first above written.




AFINSA BIENES TANGIBLES , S.A. EN LIQUIDACIóN




By: /s/ Javier Díaz-Gálvez de la Cámara
Name: Javier Díaz-Gálvez de la Cámara
Title: Trustee




By: /s/ Benito Agüera Marín
Name: Benito Agüera Marín
Title: Trustee




By: /s/ Carmen Salvador Calvo
Name: Carmen Salvador Calvo
In representation of Tesoreria General del la Seguridad Social
Title: Trustee






AUCTENTIA, S.L.




By: /s/ Javier Díaz-Gálvez de la Cámara
Name: Javier Díaz-Gálvez de la Cámara
Title: Joint Administrator




By: /s/ Benito Agüera Marín
Name: Benito Agüera Marín
Title: Joint Administrator






[SIGNATURES CONTINUE ON FOLLOWING PAGE]






--------------------------------------------------------------------------------




SPECTRUM GROUP INTERNATIONAL, INC.




By: /s/ Greg Roberts
Name: Greg Roberts
Title: President and CEO




--------------------------------------------------------------------------------




Exhibit A
Approval Order




--------------------------------------------------------------------------------




Exhibit B
Opinion of Selling Stockholders' Counsel
1.Each Selling Stockholder is a corporation validly existing and in good
standing under the Laws of Spain.


2.Each Selling Stockholder has all requisite power and authority to execute,
deliver and perform its obligations under the Agreement.


3.The Agreement has been duly authorized, executed and delivered by each Selling
Stockholder.


4.The Agreement constitutes a valid and binding obligation of each Selling
Stockholder Seller, enforceable against each Selling Stockholder in accordance
with its terms.


5.The execution and delivery by each Selling Stockholder of the Agreement, and
the consummation and performance by each Selling Stockholder of the transactions
contemplated thereby, do not result in a breach or violation of any of the terms
and provisions of, or constitute a default (or event that with the giving or
notice or lapse of time would become a breach or default) under (i) any of the
organizational documents of such Selling Stockholder, (ii) any material
agreement or instrument to which such Selling Stockholder is a party or by which
such Selling Stockholder is bound, or (iii) any Law applicable to such Selling
Stockholder, except, in the case of the foregoing clauses (ii) and (iii), where
any such breach or violation would not, individually or in the aggregate,
prevent or materially delay such Selling Stockholder's ability to meet or
perform its obligations under the Agreement.


6.The execution and delivery by each Selling Stockholder of the Agreement, and
the consummation by such Selling Stockholder of the transactions contemplated
thereby, do not require consent, approval or authorization from any Governmental
Authority under any applicable Law, other than the Approval Order, which has
been obtained.


7.The Approval Order has been issued and remains in full force and effect, and
constitutes the approval by the Bankruptcy Court of the transactions
contemplated by the Agreement. The performance of the Agreement and the
consummation of the transactions contemplated therein will not be adversely
affected by any appeal of the Approval Order.


8.The execution and delivery by each Selling Stockholder of the Agreement, and
the consummation by such Selling Stockholder of the transactions contemplated
thereby, do not require any filings with any Governmental Authority under any
applicable Law.


The foregoing opinion points will be limited to Spanish Law, except to the
enforceability opinion under opinion point 4, which will be governed by New York
Law (the “New York Law Opinion”) and Spanish Law. Purchaser agrees to reimburse
the Selling Stockholders for the reasonable costs of the New York Law Opinion in
an amount not to exceed $10,000.




